 


114 HR 5228 IH: To designate the Department of Veterans Affairs community-based outpatient clinic in Traverse City, Michigan, as the “Colonel Demas T. Craw VA Clinic”.
U.S. House of Representatives
2016-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5228 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2016 
Mr. Benishek (for himself, Mr. Huizenga of Michigan, Mr. Amash, Mr. Moolenaar, Mr. Kildee, Mr. Upton, Mr. Walberg, Mr. Bishop of Michigan, Mr. Levin, Mrs. Miller of Michigan, Mr. Trott, Mrs. Dingell, Mr. Conyers, and Mrs. Lawrence) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To designate the Department of Veterans Affairs community-based outpatient clinic in Traverse City, Michigan, as the Colonel Demas T. Craw VA Clinic. 
 
 
1.Colonel Demas T. Craw VA Clinic 
(a)DesignationThe Department of Veterans Affairs community-based outpatient clinic in Traverse City, Michigan, shall after the date of the enactment of this Act be known and designated as the Colonel Demas T. Craw VA Clinic. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the community-based outpatient clinic referred to in subsection (a) shall be deemed to be a reference to the Colonel Demas T. Craw VA Clinic. 
 
